Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are pending, this action is a non-final office action.

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
US Patent Publication to Purves 20130346302 

As per claim 1 Purves discloses; An online payment processing method performed at a computer system including a payment server, 
a plurality of merchant clients, Purves(0210 merchants, fig. 1022b)
and a plurality of user clients, Purves(0620 clients fig. 108 b, merchants and merchants sell to a goods market place) wherein the plurality of merchant clients have respective merchant accounts registered with the payment server, and the plurality of user clients have respective user accounts registered with the payment server, the method comprising: 

sending, from a first merchant client to the payment server, a payment processing request through a first merchant account of the first merchant client registered with the payment server; generating, at the payment server, 
Purves(0100 payments from the customer to the merchant)
a URL of a web page corresponding to the payment processing request, 
Purves(0177 url link for payment)
the web page comprising payment information and merchant information corresponding to the first merchant account of the first merchant client; sending, from the payment server to the first merchant client, the URL of the webpage corresponding to the payment processing request; (0114 bill pay URL, URL is a webpage link)
generating, by the first merchant client, a payment code corresponding to the URL of the web page; sending the payment code from the first merchant client to a first user client; and processing, at the payment server, a payment transaction based on the payment information, the merchant information, and user information of the first user client.  
(0104 payment information and 114 URL)
Purves essentially discloses the elements of the independent claim. 

Claims 11, 16 are similar to claim 1.

As per claim 2 Purves discloses; The method according to claim 1, further comprising: in response to receiving the payment code from the first merchant client: retrieving, by the first user client, the webpage containing the payment information and the merchant information from the payment server in accordance with the payment code received from the first merchant 
Purves(fig. 1b payment code for an invoice, where one can use that code to pay the merchant)
Claims 12,17 is similar to claim 2.

As per claim 3 Purves discloses; The method according to claim 1, wherein the sending of the payment code to the user client is achieved by using the user client to scan the payment code.  
Purves(0147 processing for a code and fig. 1b for payment barcode)????

Claims 13 and 18 are similar to claim 3. 

As per claim 4 Purves discloses;
The method according to claim 1, wherein the payment code is a two-dimensional bar code.  
Purves(0104 barcodes are generally two dimensional)

Claims 14, 19 are similar to claim 4.

As per claim 5, Purves discloses;
The method according to claim 1, further comprising: sending a payment information confirmation page from the payment server to the user client.  
Purves(0450 platform for payments)

Claims 15 and 20 are similar to claim 5.


As per claim 6 Purves discloses; The method according to claim 5, further comprising: sending a password for a user fund account from the first user client to the payment server.  
Purves(0450 platform)

As per claim 7 Purves discloses The method according to claim 6, further comprising: withdrawing a payment amount from the user fund account to a pooled application account at the payment server.  
(0345 funds)

Claim 9 is similar to claim 7

As per claim 8 Purves discloses; The method according to claim 7, wherein the pooled application account includes fund collected for the plurality of merchant clients.  
(0345 funds)

As per claim 10 Purves discloses; The method according to claim 9, further comprising: transferring the payment amount from the merchant account at the payment server to a merchant's bank account.  
(0452)



Analysis of 35 USC 101

Claims 1, 11 and 16 are independent claims. Each of the claims are directed to statutory classes, Method, System, Non-Transitory.

The claim recites under Step 2(a) prong 1 a fundamental economic practice such as facilitating a purchase transaction over the internet.

Step 2a(prong2)
The claims are directed to more than an abstract idea because there are specific technical elements that are more than abstract or generic elements. For example payment server, servers, merchant client, URL of a web page, web pages, payment codes, and processing payment information. .  In regards to Practical application, the examiner believes that when the applicant overcomes the art of record, practical application aspect would be satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692